Citation Nr: 0512338	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-38 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to the restoration of service connection for 
the residuals of frostbite of the right foot, including 
peripheral neuropathy.

2.  Entitlement to the restoration of service connection for 
the residuals of frostbite of the left foot, including 
peripheral neuropathy.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
PTSD and a low back disorder.  In a March 2004 rating 
decision the RO severed service connection for the residuals 
of frostbite of the right and left foot, including peripheral 
neuropathy.  The veteran perfected an appeal of the August 
2002 and March 2004 decisions.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his October 2004 substantive appeal the veteran requested 
a personal hearing before a Veterans Law Judge at the RO, 
which has not yet been provided.  

Accordingly, the case is remanded for the following:

The RO should schedule a hearing for the 
veteran before a Veterans Law Judge at 
the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


